DETAILED ACTION

 1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

3.  Applicant's amendment, filed 12/10/2020, is acknowledged.

4.  The examiner has extended the search to cover the species of Crohn’s disease and the expression of integrin beta7 and CD3epsilon.
 

EXAMINER'S AMENDMENT

5.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

6.  Authorization for this Examiner's Amendment was given in a telephone interview with Yi Han on April 12, 2021.


In the Claims:
 

7.  In claim 43, the phrase “a human antibody,” has been deleted.  



REASONS FOR ALLOWANCE

8. The following is an Examiner's Statement of Reasons for Allowance: 

In view of the surprising and unexpected findings that the comparison of the number of cells expressing claimed proteins in a patient having a gastrointestinal inflammatory disorder prior to  a therapy to a reference level that is a median value obtained from a population of patients having the gastrointestinal inflammatory disorder can predict the patient’s responsiveness to a therapy comprising an anti-beta7 antibody or an antigen-binding fragment thereof disclosed in 

9.  Claims 28-39, 42-43, 46-48, 51 are allowable.
 

10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 13, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644